PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/478,213
Filing Date: 16 Jul 2019
Appellant(s): Meyer Norén et al.



__________________
William C. Rowland
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/24/2021
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:

Appellant alleges the rejection of Claim 1 under 35 U.S.C. 103 over Gustin et al. (WO 2010/071507 A1) hereinafter Gustin, in view of Eckstein et al. (US 2008/0208152 A1), hereinafter Eckstein, should be reversed.

Claim 1:

As Appellant correctly notes, Gustin teaches all aspects of claim 1 except a specific recitation of the relative bond strengths used to hold the belt sections together (i.e. the first breakable bond has a weaker peel strength than the second breakable bond as recited in the claim).
Appellant argues the teaching reference for this limitation, Eckstein, does not remedy this deficiency.
	For the reasons that follow, the Examiner respectfully disagrees with Appellant, and believes that the rejection should be sustained.

Eckstein does not teach the first and second bonds:

	Appellant argues Eckstein does not teach the same first and second bonds in the same orientation as claimed and thus cannot remedy the deficiency of Gustin. 
	While it is true that the bonds of Eckstein are not in the same configuration as Appellant, Appellant’s argument is flawed as this aspect does not render Eckstein unable to provide to one of ordinary skill in the art, a motivation to modify the bond strength between the belt sections of another absorbent article (in which case, said article would be that of Gustin). Primarily, the bonds or belts of Eckstein are not being bodily incorporated into Gustin. Further, Eckstein does teach said bonds (Figs. 4 and 6a, elements 62 and 70) being generally for the same purpose as Appellant and Gustin, the purpose being for securing the belt portions in a folded configuration (Paragraph 6, 23 and 25 further describe the bonds) and Eckstein provides motivation to modify the strength of bonds used to hold belt sections together (Paragraphs 38 and 44 describe the benefits of unfolding material segments in a single pull as well as the relevance of bond strength), the benefits of said modification being ease of use and structural integrity of the device. Such benefits would clearly have merit in the context of the belt and use of Gustin. Thus, Examiner believes Eckstein provides proper motivation for modifying the strength bonds of Gustin (as opposed to bodily incorporating any structures of Eckstein).




The Office Misunderstands the “single pull” teaching of Eckstein:
	
	Appellant argues the single pull of Eckstein is different than the single pull of the instant invention due to the difference in folded configuration, and thus cannot remedy the deficiency of Gustin. 
	Once again, Examiner acknowledges that the bonds (and belt) of Eckstein are not in the same configuration as Appellant. However, Appellant’s argument that this aspect renders Eckstein unable to provide motivation to modify the bond strength between the belt sections of Gustin is flawed.
	Firstly, such limitations of unfolding both side panels of the belt in a single pull are not found in the claims. Further, as set forth in the rejection of claim 1 in the most recent office action mailed 1/29/2021, Eckstein was not relied upon to explicitly teach unfolding of both side panels. Rather, Examiner states that one of ordinary skill in the art would appreciate that the teachings in Paragraphs 38, 44 and 73 (e.g. that unfolding folded material segments bound to one another by adhesive in a single pull simplifies handling and preventing damage to components) would be beneficial in the specific and highly related context of the belt and bonds of Gustin. In particular, Examiner believes one of ordinary skill in the art would have a reasonable expectation of success in attempting to emulate the benefits which stem from bond strength as set forth in Eckstein.



The Eckstein “punctiform joining points 62” are all the same strength
	
	Appellant argues the bonds between partial sections all have the same peel strength, and thus cannot remedy the deficiency of Gustin. 
	Appellant’s argument is erroneous as Eckstein explicitly states “the further an area of the folded partial sections of the material segments is removed from the finger grip, the less the strength of the bond between the partial sections should be in order to detach all the second joining points or areas by a single pull on the particular finger grip of the material segments” in Paragraph 44, which also provides a direct link between relative bond strengths between material segments and the ease of unfolding.

The Examiner is Applying Teachings of an Accordion Panel to Two Separate Belt Parts:

	Appellant argues the principles of unfolding an accordion panel is different from two separate belt parts.
	As set forth above, Eckstein teaches bond strength and unfolding material segments in a single pull simplifies handling and prevents damage to components (Paragraphs 38 and 73). It is erroneous to believe that such teaching and principles would not be relevant to the belt and bonds of Gustin as fundamentally, both Gustin and Eckstein relate to bonding and unfolding of folded belt sections. Further, as set forth in MPEP 2141.03, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." As such, Examiner maintains that one 

The Examiner’s peel strength of Eckstein analysis is factually incorrect:

	Appellant argues Eckstein teaches a range of bond strengths and as such does not teach bond 70 between the chassis and the panel being weaker than the bonds 62 between folded partial sections.
	Appellant’s arguments are flawed as the cited paragraphs of Eckstein (Paragraph 70 in regards to bond 70 and Paragraph 52 in regards to bonds 62) refers to the emphasized values as being “further [specific]” relative to the previously mentioned values. This language is interpreted as Eckstein indicating a “most preferred” embodiment in which bond 70 has a force of 1.0 N and bond 62 has a force of 2.0 N, though other force arrangements would naturally be possible.
	Appellant further cites the upper values given in Paragraphs 53 and 71 as being the “best” contradicting Examiner’s position. Appellant’s arguments appear to be flawed as Paragraphs 53 and 71 use the same language as Paragraphs 52 and 70 in that the lower values (1.0 N in paragraph 71 and 1.5 N in Paragraph 53, in which Bond 70 would still be weaker than bond 62) are described as being “further [specific]” relative to the previously mentioned values. It is unclear as to how Appellant came to the interpretation that the first mentioned values in the above paragraphs were “at best” 2.3 N and 2.5 N. Further, the actual test results as shown 
	Furthermore, in the event that it would still be unclear to one of ordinary skill in the art what force to modify the bonds of Gustin to be, Examiner indicated that, at the very least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tried an arrangement in which the bond strengths of Gustin matched that of the claimed invention. Particularly, in selecting from the forces disclosed by Eckstein (or from elsewhere), there would be a finite number of arrangements regarding relative bond strengths (the first bond can be stronger than the second bond, the second bond can be stronger than the first bond, or the bonds can be equal in strength) when modifying the bond strengths of Gustin. Further, as set forth above, Eckstein provides motivation for modifying the bond strengths between folded material sections (Paragraphs 38, 44 and 73).

The Examiner does not properly apply the KSR rationales:
	
	Appellant argues “a recognized problem or need in the art that” that would provide motivation to try different bond strengths was not identified.
	Appellant’s arguments are erroneous as the most recent office action mailed 1/29/2021 cites Paragraphs 38, 44, and 73. Paragraph 38 indicates the bonds between folded sections enables unfolding in a single pull, which simplifies handling, Paragraph 44 indicates how bond strength directly affects the ability of the material sections to be unfolded in a single pull, and Paragraph 73 indicates detachment forces affects the user’s ability to unfold the device and 

Appellant alleges the rejection of Claim 10 under 35 U.S.C. 103 over Gustin, in view of Eckstein should be reversed.

	Claim 10:

	Similar to the arguments as set forth above, Appellant argues that because the “single-pull” of Eckstein differs from the instant invention, Eckstein cannot teach the specific forces as claimed.
	For the reasons that follow, the Examiner respectfully disagrees with Appellant, and believes that the rejection should be sustained.

	As stated above (section 2 under claim 1), Examiner acknowledges that the bonds (and belt) of Eckstein are not in the same configuration as Appellant. However, Appellant’s argument that this aspect renders Eckstein unable to provide to one of ordinary skill in the art a motivation to modify the bond strength between the belt sections of Gustin is flawed.
	Firstly, such limitations of unfolding both side panels of the belt in a single pull are not found in the claims. Further, as set forth in the rejection of claim 1 in the most recent office 


Appellant alleges the rejection of Claim 11 under 35 U.S.C. 103 over Gustin, in view of Eckstein should be reversed.

	Claim 11:

	Similar to the arguments as set forth above, Appellant argues that the specifically cited values of bond 70 having a 1.0 N bond strength, and bond 62 having a 2.0 N bond strength should be reversed.
	For the reasons that follow, the Examiner respectfully disagrees with Appellant, and believes that the rejection should be sustained.

	As set forth above (section 5 under claim 1), Appellant’s arguments are flawed as the cited paragraphs of Eckstein (Paragraph 70 in regards to bond 70 and Paragraph 52 in regards to bonds 62) refers to the emphasized values as being “further [specific]” relative to the previously mentioned values. This language is interpreted as Eckstein indicating a “most preferred” embodiment in which bond 70 has a force of 1.0 N and bond 62 has a force of 2.0 N, though other force arrangements would naturally be possible. Appellant’s arguments that this interpretation is contrary to what is taught by Eckstein is similarly erroneous as Paragraphs 53 and 71 use the same language as Paragraphs 52 and 70 in that the lower values (1.0 N in paragraph 71 and 1.5 N in Paragraph 53, in which Bond 70 would still be weaker than bond 62) are described as being “further [specific]” relative to the previously mentioned values.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
Conferees:
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785    
                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.